United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2456
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *   Appeal from the United States
      v.                                 *   District Court for the Eastern
                                         *   District of Missouri.
Gary D. Williams,                        *
                                         *
             Appellant.                  *

                                   ___________

                             Submitted: December 16, 2003

                                  Filed: March 5, 2004
                                   ___________

Before MELLOY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

      Defendant Gary D. Williams appeals the district court's1 denial of his motion
to suppress 593 pounds of marijuana found in his vehicle. We affirm.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendation of the
Honorable Audrey G. Fleissig, United States Magistrate Judge for the Eastern District
of Missouri.
I.    BACKGROUND

       Williams was driving a tractor-trailer eastbound on Interstate 44 in Missouri
when he encountered signs warning that a drug checkpoint was ahead. The signs
were placed just before the Sugar Tree exit in Phelps County. Williams took this exit,
failed to stop at the stop sign at the end of the exit ramp, rolled through the
intersection and stopped on the edge of the adjacent on-ramp. A Phelps County
Sheriff's Deputy observed the stop-sign violation and approached Williams's vehicle.
After a brief conversation, Williams consented to a search of his vehicle. The search
revealed 593 pounds of marijuana, the subject of this appeal.

      The drug checkpoint alluded to by the signs on I-44 did not exist—it was a
ruse. The ruse was set up to detect drug traffickers on the highway. There are no
services—fuel, lodging, or food facilities—accessible from the Sugar Tree exit, so
those who exit I-44 at Sugar Tree after seeing the warning signs may be seeking to
avoid detection because they are carrying illegal substances. The deputy in this case
was observing the exit from a concealed vantage point and made contact with
motorists he saw commit traffic violations.

       Before trial, Williams moved to suppress the seized drugs. That motion was
denied. Williams was convicted and he now appeals the denial of his motion to
suppress. Here, as in the district court, Williams claims that the initial contact with
the deputy violated the Fourth Amendment. He does not challenge the voluntariness
of his consent, nor does he contend he actually stopped at the stop sign.

II.   DISCUSSION

      "We review a district court's findings of fact for clear error and its conclusions
of law regarding its denial of a motion to suppress de novo." United States v.
Lothridge, 332 F.3d 502, 503 (8th Cir. 2003). The facts stated above are not in


                                          -2-
dispute. Rather, the conclusion that the Fourth Amendment was not violated is the
focus of our analysis.

      The Sugar Tree exit on I-44 has been the subject of a prior opinion of this
court—United States v. Yousif, 308 F.3d 820 (8th Cir. 2002). In that case, we held
that drugs discovered at the exit should have been suppressed because a drug
checkpoint set up at the end of the off-ramp was conducted in violation of the Fourth
Amendment under City of Indianapolis v. Edmond, 531 U.S. 32 (2000). Yousif, 308
F.3d at 827-29. Williams contends the Sugar Tree ruse involved here is
unconstitutional because it is, in substance, the same checkpoint deemed
unconstitutional in Yousif.

       We are unpersuaded. In Yousif, all motorists who exited the interstate were
stopped at the checkpoint, including Yousif. This, we held, did not pass
constitutional muster. Although some of the drivers exiting I-44 may have been
seeking to avoid detection, this did not give rise to the requisite individualized
suspicion because many "took the exit for wholly innocent reasons." Id. at 827-28.
"General profiles that fit large numbers of innocent people do not establish reasonable
suspicion." Id. at 828. Therefore, the checkpoint set up on the exit ramp, which
resulted in the encounter with Yousif, was unjustified.

       Here, there was no checkpoint, so there was no police-citizen encounter that
had as its primary purpose "'the general interest in crime control.'" Edmond, 531 U.S.
at 44 (quoting United States v. Prouse, 440 U.S. 648, 659 n.18 (1979)). To the
contrary, individualized suspicion—indeed, probable cause—arose when the deputy
observed Williams run the stop sign. United States v. Pillow, 842 F.2d 1001, 1004
(8th Cir. 1988). Thus, Yousif and Edmond are inapplicable. See United States v.
Johnson, 59 M.J. 666, 672 (A.F. Ct. Crim. App. 2003) (distinguishing Yousif and
Edmond on the same grounds).




                                         -3-
       An encounter like the one at issue here is reasonable when probable cause
exists. Therefore, the Fourth Amendment was satisfied. Williams attempts to clear
this hurdle by claiming that the "heightened suspicion" that existed because Williams
exited I-44 after the checkpoint warning played a role in the deputy's decision to
initiate contact with him. The Fourth Amendment, however, does not require that law
enforcement ignore suspicious behavior or have any particular frame of mind.
Exiting I-44 under these circumstances is indeed suspicious, even though the
suspicion engendered is insufficient for Fourth Amendment purposes. In fact, the
deputy here probably pursued the traffic violation because he suspected drug
trafficking—that was after all the conduct to which the operation was geared. But a
law enforcement officer's ulterior motives in initiating contact with an individual (or
his pursuit of the more general programmatic purposes of the operation) are irrelevant
to the Fourth Amendment question when probable cause, the sine qua non of which
is individualized suspicion, exists. See Edmond, 531 U.S. at 45-46. "'[T]he fact that
the officer does not have the state of mind which is hypothecated by the reasons
which provide the legal justification for the officer's action does not invalidate the
action taken as long as the circumstances, viewed objectively, justify that action.'"
Whren v. United States, 517 U.S. 806, 813 (1996) (quoting Scott v. United States,
436 U.S. 128, 138 (1978)); accord United States v. Herrera Martinez, 354 F.3d 932
(8th Cir. 2004) (per curiam).

      Viewing the situation objectively, the stop-sign violation provided the deputy
with probable cause. Thus, his actions did not contravene the Fourth Amendment and
the motion to suppress was properly denied. See Johnson, 59 M.J. 666 (coming to
same conclusion on materially indistinguishable facts).

      Appellant's pending pro se motions are also denied.




                                         -4-
III.   CONCLUSION

       We affirm.

                    ______________________________




                                 -5-